DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 6, 2021 and September 21, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 8, 9, 15, and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lai et al. (US# 2018/0341413).
Regarding claim 1, Lai et al. teaches storage system comprising:
a plurality of storage devices [Fig. 1, 112]; and
a storage controller (114) operatively coupled to the plurality of storage devices, the storage controller comprising a processing device (117), the processing device to:
maintain a priority queue (data relocation queue) comprising an order of data relocation operations to be performed by a plurality of storage devices [0042, lines 9-13]; and insert a data relocation operation into a position in the order of the priority queue based on receiving an indication (inserted when received)of the data relocation operation for data stored at the storage device [0051, lines 8-12].
Regarding claim 2, Lai et al. teaches wherein the processing device is further to:
cause the plurality of storage devices to perform the data relocation operations in the order of the priority queue [0043, lines 5-10].
Claims 8, 9, 15, and 16 recite subject matter closely resembling that of claims 1 and 2, and are rejected for the same reasons as claims 1 and 2.

Allowable Subject Matter
Claims 3-7, 10-14, and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Yoo teaches a similar relocation entry queue.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian R. Peugh whose telephone number is (571) 272-4199.  The examiner can normally be reached on Monday-Friday from 7:30am to 3:30pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jared Rutz, phone number 571-272-5535, can be reached. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/BRIAN R PEUGH/               Primary Examiner, Art Unit 2133